Citation Nr: 1820649	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches and confusion, to include as secondary to bilateral hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in November 2016, when it was remanded for additional development.  Unfortunately, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Concerning the Veteran's bilateral hearing loss and tinnitus claims, the November 2016 remand directed that the Veteran be scheduled for a VA audiological examination.  The Board requested that a new etiological opinion be provided, including an opinion regarding whether it was clear and unmistakable that any hearing loss disability preexisted service.  In January 2017, the Veteran was provided a new VA audiological examination; however, the examiner failed to provide a new etiological opinion.  Instead, he referred the Board to the rationale given in the June 2012 VA medical opinion.  The June 2012 VA medical examiner indicated that the Veteran's hearing loss was not at least as likely as not caused by or the result of an event in military service.  He reasoned that, while upon enlistment the Veteran had mild to moderately severe hearing loss at 3-6 kHz in his right ear and mild hearing loss at 3 kHz and moderate hearing loss at 6 kHz in his left ear, his hearing was actually better at discharge in 1983 than at enlistment in 1979.  The Board finds that this opinion is inadequate.  The examiner relied solely on the Veteran's service treatment records in making his conclusion.  He did not appear to consider the Veteran's lay statements regarding the onset of his disability and chronicity of his symptomatology.  Nor did the examiner address whether it was clear and unmistakable that any hearing loss disability preexisted service and whether any preexisting disability found was aggravated by the Veteran's active duty service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Further, as both examiners found that the Veteran's claimed tinnitus was related to his preexisting hearing loss, this issue is inextricably intertwined with that of bilateral hearing loss and cannot be separately adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Regarding the Veteran's headache claim, the remand directive required that he be provided a VA examination and that an etiological opinion be provided.  In April 2017, the Veteran was provided the requisite VA examination.  The examiner determined that the claimed headache condition was less likely than not incurred in or caused by service, reasoning that there was no evidence that the Veteran's headaches began during active service or within a year of discharge.  She stated that there was no diagnosis of a headache in the record until 2010 and that while the Veteran did go to the clinic and the hospital several times and was seen and evaluated by a neurologist twice, there was no evidence of a nexus between service and headaches and confusion.  The examiner further found that the Veteran's headache disability was less likely than not due to, the result of, or aggravated by the Veteran's claimed bilateral hearing loss and tinnitus.  She reasoned that there was no evidence found that provided a nexus between headaches and hearing loss and tinnitus in adults.  She also stated that there was no evidence that supports a claim that headaches or confusion are caused by or aggravated by hearing loss or tinnitus.  This opinion is inadequate as well.  The examiner did not appear to consider the Veteran's lay statements regarding the onset of his disability, nor did she address the Veteran's several visits to the emergency room and clinic for headaches, except to state that they occurred.  She provided no rationale for her determination that there was no connection between the Veteran's headaches and the reported tank explosion in service and/or his hearing loss and tinnitus.  See Stefl, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records that are not currently of record for the claimed disabilities.

2.  Then, request a VA addendum opinion regarding bilateral hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  The examiner should address the following: 

a) Whether it is clear and unmistakable that any hearing loss disability present preexisted service.

b) If it is clear and unmistakable that a hearing loss disability preexisted service, whether any preexisting hearing loss disability was or was not aggravated during service. 

c) If it is not clear and unmistakable that a hearing loss disability preexisted service, whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss is related to service.  

d) Whether it is at least as likely as not (50 percent or greater probability) that any current tinnitus is related to service.  

The examiner must consider all lay testimony regarding hearing loss and tinnitus symptoms during and following service.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

3.  Request an addendum opinion regarding headaches and confusion.  The examiner must review the claims file and should note that review in the report.  The examiner should address the following:

a) Whether the Veteran's current headache disability is at least as likely as not (50 percent or greater probability) related to service. 

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache disability is due to, the result of, or aggravated by hearing loss or tinnitus. 

The examiner must consider all lay testimony regarding headaches during and following service.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  Then, readjudicate the claims.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




